[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                                FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                          May 20, 2009
                                     No. 07-14485                       THOMAS K. KAHN
                               ________________________                     CLERK


                          D. C. Docket No. 07-14030-CR-JEM

UNITED STATES OF AMERICA,


                                                                          Plaintiff-Appellee,

                                            versus

KURT D. ANDERSON,

                                                                      Defendant-Appellant.


                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                       (May 20, 2009)

Before MARCUS and PRYOR, Circuit Judges, and EDENFIELD,* District Judge.




       *
         Honorable B. Avant Edenfield, United States District Judge for the Southern District of
Georgia, sitting by designation.
PER CURIAM:

      Appellant Kurt D. Anderson appeals his convictions, after a jury trial, on

multiple counts of robbery and a variety of firearms violations. His challenges are

based on three grounds: first, he says the district court abused its discretion in

denying a motion to continue his trial; second, the district court abused its

discretion in failing to order an evaluation of Anderson’s mental competency and

sanity under 18 U.S.C. §§ 4241 and 4242; and, finally, the district court erred in

publishing to the jury an unredacted version of the superseding indictment that

included the nature of Anderson’s prior conviction, after he had stipulated that he

was a convicted felon. After thorough review, we affirm.

                                         I.

      The factual and procedural history are straightforward. Anderson and his

co-defendant, and close friend, Leon D. Clarke were riding in Clarke’s Mazda

automobile when it broke down in Lake Worth, Florida on January 23, 2007. The

pair decided to steal another car and then leave Florida, so they had a friend bring

them to the Boynton Beach Mall. At the mall, Anderson and Clarke, armed with

handguns, walked to the parking lot of the LongHorn Steakhouse and attempted,

but failed, to carjack a Lexus (the “Lexus Carjacking”). They then moved to the

parking lot of another nearby restaurant where they carjacked an Oldsmobile at gun



                                         2
point, and stole the victims’ wallet and purse (the “Oldsmobile Carjacking”).

Anderson and Clarke drove the Oldsmobile to Anderson’s residence and counted

the stolen money. They determined that they did not have enough money to leave

Florida, and discussed robbing a Publix Supermarket (the “Publix Robbery”).

      On February 3, 2007, at approximately 9:30 pm, Anderson and Clarke drove

the Oldsmobile to the Publix Supermarket in Port St. Lucie, Florida to commit the

Publix Robbery. They entered the supermarket, with Anderson carrying a rifle and

Clarke carrying two handguns. Anderson pointed the rifle at the store manager

while Clarke pointed the handguns at a cashier, and they demanded that the cashier

open the register. Clarke said to the cashier, “You have three seconds to open the

register or I’ll shoot you.”   After Clarke took $1700 from the register, he and

Anderson drove to Anderson’s residence to count the stolen money.

      Later that evening, the pair drove to Stuart, Florida to rob a Texaco gas

station (the “Texaco Robbery”).     Clarke remained in the car, while Anderson,

carrying both handguns, went inside the convenience store, pointed both weapons

at the cashier, and demanded that the cashier give him the money in the register

and a bag to place it in.      The cashier complied with Anderson’s demands.

Anderson observed the store’s video monitor and instructed the cashier to give him

the tape from the monitor.     The cashier could not remove the tape from the



                                         3
recorder, so Anderson smashed the recorder with his handgun and fired one bullet

into the recorder and another bullet into the video monitor. Anderson then fled the

store.

         As Anderson and Clarke drove away from the Texaco station, they counted

the stolen money (approximately $500), and discussed stealing still another car to

use to drive to Georgia. After midnight, on the morning of February 4, 2007,

Anderson and Clarke drove by a Sunoco gas station, saw an Audi pulled up to a

gas pump, and carjacked the vehicle (the “Audi Carjacking”).            Specifically,

Anderson approached the driver’s side of the Audi, pointed a handgun at the

driver, and demanded that he get out of the car and leave his wallet, cell phone, and

keys; the driver complied. Anderson drove away in the Audi and Clarke followed

in the Oldsmobile.

         Anderson and Clarke proceeded north on Interstate 95 in the two stolen

vehicles and, eventually, consolidated themselves and their belongings in the Audi,

switched the license plates on the Audi and the Oldsmobile, poured gasoline over

the Oldsmobile, lit it on fire, and then left in the Audi. Anderson and Clarke

traveled to Atlanta, Georgia. Clarke was arrested soon thereafter on the evening of

February 8, 2007, and Anderson was arrested early in the morning of February 9,

2007. After his arrest, Anderson admitted that he had stolen the Audi, but denied



                                          4
he had brandished a firearm at the time of the theft. At first, Anderson also denied

any involvement with the Publix Robbery, but subsequently admitted that he and

Clarke had robbed the Publix supermarket. Law enforcement officers recovered

Anderson’s .357 caliber revolver inside an air conditioning vent in the hotel room

occupied by Anderson and Clarke just before their arrests.         Other firearms,

ammunition, and more items used by Anderson and Clarke during their crime spree

were found in the Audi automobile.

      A federal grand jury in the Southern District of Florida indicted Anderson

and Clarke on April 26, 2007 for: (1) conspiring to obstruct, delay, and affect

interstate commerce by robbing the Publix Supermarket, in violation of 18 U.S.C.

§ 1951(a); (2) obstructing, delaying and affecting interstate commerce by robbing

the Publix Supermarket, in violation of 18 U.S.C. §§ 1951(a) and 2; (3) carrying

and brandishing a firearm in relation to a crime of violence (the Publix Robbery),

in violation of 18 U.S.C. §§ 924(c)(1)(A) and 924(c)(1)(A)(ii); (4) possessing a

firearm after having previously been convicted of a felony, in violation of 18

U.S.C. §§ 922(g)(1) and 924(a)(2); (5) conspiring to carjack the Audi, in violation

of 18 U.S.C. § 2119; (6) carjacking the Audi with the intent to cause death or

serious bodily harm, in violation of 18 U.S.C. §§ 2119 and 2; (7) carrying and

brandishing a firearm during and in relation to a crime of violence (the Audi



                                         5
Carjacking), in violation of 18 U.S.C. §§ 924(c)(1)(A) and 924(c)(1)(A)(ii); and

(8) possessing a firearm after being convicted of a felony offense, in violation of

18 U.S.C. §§ 922(g)(1) and 924(a)(2).         The indictment charged Anderson and

Clarke with eight felony counts arising out of two criminal episodes -- the Publix

Robbery and the Audi Carjacking. Co-defendant Clarke alone was charged with

attempting to commit the Lexus Carjacking with intent to cause death or serious

bodily harm, in violation of 18 U.S.C. §§ 2119 and 2; committing the Oldsmobile

Carjacking with intent to cause death or serious bodily harm, in violation of 18

U.S.C. §§ 2119 and 2; and carrying and discharging a firearm during and in

relation to a crime of violence (the Lexus Carjacking and the Oldsmobile

Carjacking), in violation of 18 U.S.C. §§ 924(c)(1)(A) and 924(c)(1)(A)(ii).

      On June 7, 2007, Anderson filed an unopposed motion for a mental

competency and sanity evaluation pursuant to 18 U.S.C. §§ 4241 and 4242. The

magistrate judge granted this motion and ordered an evaluation. However, defense

counsel then hired its own expert to examine Anderson, and, thereafter, reported to

the magistrate judge that this examination resulted in a report that Anderson was

competent to stand trial. Six days later, the district court issued a sua sponte order

vacating the magistrate judge’s order for a competency and sanity evaluation

because Anderson was “examined by a privately retained medical physician and



                                          6
was deemed competent.” Notably, Anderson did not object to the district court’s

order or otherwise challenge it before or during the trial.

      On June 4, 2007, Anderson filed his first motion to continue the trial, urging

that the continuance was necessary because of the voluminous evidence in the case.

The district court denied this application the next day. The defendant again moved

for a continuance on June 7, 2007, arguing that a continuance was required in order

to complete the competency and sanity evaluation.             The magistrate judge

effectively granted the motion when he ordered the defendant to be evaluated

within 45 days.

      On June 20, 2007, Anderson filed his third motion to continue the trial,

stating that he had been advised by the government that a superseding indictment

would be sought and, as a result, he would need more time to review “additional

videos, witness statements, and other evidence.”

      On June 21, 2007, the grand jury returned a superseding indictment, which

added six charges against Anderson. The superseding indictment added counts that

Anderson committed the Texaco Robbery, in violation of 18 U.S.C. §§ 1951(a) and

2; carried and discharged a firearm during and in relation to a crime of violence

(the Texaco Robbery), in violation of 18 U.S.C. §§ 924(c)(1)(A) and

924(c)(1)(A)(ii); and possessed a firearm after previously having been convicted of



                                           7
a felony offense, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). He was

also charged with attempting to commit the Lexus Carjacking with intent to cause

death or serious bodily harm, in violation of 18 U.S.C. §§ 2119 and 2; committing

the Oldsmobile Carjacking with intent to cause death or serious bodily harm, in

violation of 18 U.S.C. §§ 2119 and 2; and carrying and discharging a firearm

during and in relation to a crime of violence (the attempted Lexus Carjacking), in

violation of 18 U.S.C. §§ 924(c)(1)(A) and 924(c)(1)(A)(ii). As a result of the

superseding indictment, Anderson faced fourteen felony charges in all arising out

of five separate criminal episodes -- the Publix Robbery, the Texaco Robbery, the

Audi Carjacking, the attempted Lexus Carjacking, and the Oldsmobile Carjacking.

       After the superseding indictment was filed, the government informed the

district court that there was no additional evidence pertaining to the Texaco

Robbery or the other newly charged crimes that was not already in Anderson’s

possession.1    The district court denied the continuance request that day and

Anderson’s trial was set for July 2, 2007. On June 25, 2007, Anderson asked the

court to reconsider the denial of his motion for a continuance, but, in that motion,


       1
         Co-defendant Clarke entered a plea of guilty on June 22, 2007, to conspiring to commit
the Publix Robbery, committing the Publix Robbery, brandishing a firearm during the Publix
Robbery, conspiring to commit the Audi Carjacking, committing the Audi Carjacking,
attempting to commit the Lexus Carjacking, committing the Oldsmobile Carjacking, and
brandishing a firearm during the attempted Lexus Carjacking, and agreed to testify on behalf of
the United States.

                                               8
the defendant conceded that he had received all of the pertinent discovery

concerning the Texaco Robbery before the superseding indictment was returned.

The district court denied the motion and the jury trial began as scheduled on July 2,

2007.

        After three days of trial, the jury convicted Anderson of eleven counts,

including conspiring to commit the Publix Robbery; committing the Publix

Robbery; carrying and brandishing a firearm during the Publix Robbery; being a

felon in possession of a firearm during the Publix Robbery; committing the Texaco

Robbery; carrying and discharging a firearm during the Texaco Robbery; being a

felon in possession of a firearm during the Texaco Robbery; conspiring to commit

the Audi Carjacking; committing the Audi Carjacking with the intent to cause

death or serious bodily harm; carrying and brandishing a firearm during the Audi

Carjacking; and being a felon in possession of a firearm during the Audi

Carjacking.    He was acquitted of all charges concerning the attempted Lexus

Carjacking and the Oldsmobile Carjacking. Following his convictions, in a motion

for a new trial, Anderson renewed his claim that the denial of a continuance

prejudiced him, because he needed more time to prepare a defense to the new

charges. The district court denied this motion too.

        On September 5, 2007, Anderson was sentenced to an aggregate prison term



                                          9
of 789 months, which was comprised of a Sentencing Guideline sentence of 105

months and consecutive 18 U.S.C. § 924(c) sentences of 7 years, 25 years, and 25

years, followed by five years of supervised release.       The court also ordered

Anderson to pay restitution in the amount of $2,127.38, and a special assessment

of $1,100.

      This timely appeal ensued.

                                         II.

      First, Anderson argues that he was entitled to at least a 30-day continuance

after the return of the superseding indictment because that indictment added six

new counts against him arising out of the Texaco Robbery, the attempted Lexus

Carjacking, and the Oldsmobile Carjacking.         He says that the new charges

amounted to a substantial change in the case and that he was substantially

prejudiced by the failure to provide him with more time to prepare his defense.

      We review the district court’s denial of a motion for a continuance for an

abuse of discretion. United States v. Valladares, 544 F.3d 1257, 1261 (11th Cir.

2008). We can discern no such abuse here.

      Under the Speedy Trial Act, “[u]nless the defendant consents in writing to

the contrary, the trial shall not commence less than thirty days from the date on

which the defendant first appears through counsel . . . .” 18 U.S.C. § 3161(c)(2).



                                         10
The Supreme Court has clearly held that 18 U.S.C. § 3161(c)(2) does not create a

right to an additional thirty days after a superseding indictment is filed. United

States v. Rojas-Contreras, 474 U.S. 231, 234-36 (1985); United States v. Brantley,

68 F.3d 1283, 1288 (11th Cir. 1995) (“The mandatory 30-day trial preparation

period provided by the Speedy Trial Act is not automatically restarted upon the

filing of a superseding indictment.”). Accordingly, the district court did not violate

the Speedy Trial Act in denying Anderson’s motion for a continuance.

      Thus, the essential question before us is simply whether the district court

abused its considerable discretion in denying Anderson’s motion for a continuance.

The district court has “broad discretion to grant additional periods for trial

preparation when a superseding indictment is returned if such an extension is

necessary to meet the ‘ends of justice’; thus, the test is one of prejudice.” United

States v. Watkins, 811 F.2d 1408, 1411 (11th Cir. 1987). Accordingly, “[i]f a

superseding indictment makes only insubstantial changes in an original indictment,

so that a defendant has not been deprived of adequate time to prepare a defense, no

prejudice has inhered; and it is not an abuse of discretion to go to trial without

further delay.” Id. (quotation marks, ellipses, and citation omitted).

      “To prevail on such a claim, a defendant must show that the denial of the

motion for continuance was an abuse of discretion which resulted in specific



                                          11
substantial prejudice.” United States v. Verderame, 51 F.3d 249, 251 (11th Cir.

1995).     To make such a showing, the defendant must identify relevant, non-

cumulative evidence that would have been presented if his request for continuance

had been granted. United States v. Saget, 991 F.2d 702, 708 (11th Cir. 1993);

Valladares, 544 F.3d at 1264 (“[I]n order to show specific, substantial prejudice,

the defendant must present evidence indicating a different outcome had the motion

for a continuance been granted.”).     As we said in Verderame, “[t]here are no

mechanical tests for deciding when a denial of a continuance is so arbitrary as to

violate due process. The answer must be found in the circumstances present in

every case, particularly in the reasons presented to the trial judge at the time the

request is denied.” 51 F.3d at 251 (citation omitted).

         Previously, we have concluded that a district court did not abuse its

discretion in denying a motion for a continuance when a superseding indictment

containing new factual allegations was filed three days before trial, because the

defendant was on notice of the nature of the overall factual dispute and the

defendant did not identify a specific legal action that was actually foreclosed by a

time constraint.    United States v. Key, 76 F.3d 350, 354 (11th Cir. 1996).

Similarly, in United States v. Petit, we held that a district court did not abuse its

discretion in denying a continuance after a superseding indictment, which made



                                          12
amended factual assertions that might have altered the focus of the defendant’s

theory of the case, and was returned two days before trial, because the defendant

had prior notice of the acts he was charged with and because the defendant did “not

point[] to any important preparatory work which [his attorney was] compelled to

leave undone because of the change in the indictment.” 841 F.2d 1546, 1554-55

(11th Cir. 1988) (quotation marks and citation omitted).

      In this case, the district court did not abuse its discretion in refusing to grant

a continuance. The superseding indictment amended the original indictment in two

respects: (1) it added Anderson as a named defendant to the charges that had

already been filed against his co-defendant concerning the attempted Lexus

Carjacking and the Oldsmobile Carjacking, and (2) it added charges against

Anderson arising from the Texaco Robbery.          Anderson was provided with the

overwhelming bulk of the evidence that the government intended to present against

him on May 15, 2007, nearly a month and a half before his trial began. Although

the Texaco Robbery charges were new substantive charges and the evidence in

support of those charges was not included in the government’s May 15, 2007

evidentiary production, Anderson concedes that he possessed all of the essential

evidence upon which the government relied in bringing those charges at least

twenty-four days before the trial began. Particularly, as part of its notice of intent



                                          13
to introduce evidence of bad acts against one or both of the defendants, on June 6,

2007 the government provided Anderson with witness statements regarding the

Texaco Robbery and an expert report linking shell casings and ammunition found

at the scene to the handgun found in Clarke’s possession when he was arrested.

Indeed, the major piece of evidence that the government presented in support of the

Texaco Robbery -- the testimony of Clarke -- was the same evidence underlying

the government’s case on all of the other charges brought against Anderson, and

Anderson was made aware that Clarke might testify against him some two and a

half weeks before his trial began.

      Perhaps most importantly, Anderson has failed to identify a single piece of

specific, non-cumulative evidence that he would have presented if the motion for a

continuance had been granted. Indeed, in his motion for a continuance he stated

only that he needed more time to review “additional videos, witness statements,

and other evidence.” He repeated this general claim in his motion to reconsider the

denial of his motion for a continuance. Although now Anderson argues that he

would have used the additional time to hire a voice-identification expert, he did not

articulate that rationale at the time he requested the continuance. Because that

argument was not properly raised before the trial court at the time the motion for a

continuance was filed and determined, we need not consider it. See Verderame, 51



                                         14
F.3d at 251 (explaining that a court reviewing a denial of a motion for a

continuance should focus on the rationale offered by the party seeking the

continuance). In any event, the argument is unavailing. Anderson has not put

forth what specific, non-cumulative evidence a voice-identification expert would

offer and only contends, at a high order of abstraction, that “it is likely” the expert

could establish that the witness’s testimony about the voice of the perpetrator was

of doubtful credibility. Quite simply, this is not enough to establish an abuse of

discretion.

      The defendant also argues that the district court abused its discretion in

denying his motion for a competency and sanity evaluation. On this record, the

district court did not abuse its discretion in vacating the grant of Anderson’s

motion for a mental competency and sanity evaluation under 18 U.S.C. §§ 4241

and 4242. See United States v. Nickels, 324 F.3d 1250, 1251 (11th Cir. 2003)

(explaining that this Court reviews the denial of such a motion for an abuse of

discretion).

      Section 4241 of Title 18 provides, in pertinent part, that “[a]t any time after

the commencement of a prosecution for an offense and prior to the sentencing of

the defendant . . . the defendant . . . may file a motion for a hearing to determine

the mental competency of the defendant,” which the court shall grant only “if there



                                          15
is reasonable cause to believe that the defendant may presently be suffering from a

mental disease or defect rendering him mentally incompetent . . . .” 18 U.S.C. §

4241(a). Further, “[p]rior to the date of the hearing, the court may order that a

psychiatric or psychological examination of the defendant be conducted . . . .” 18

U.S.C. § 4241(b) (emphasis added). The language of those provisions is precatory

rather than mandatory -- the district court may, not must, provide for a court-

ordered examination of the defendant -- and the district court need only grant the

hearing, much less the motion itself, when there is reasonable cause to believe the

defendant is suffering from a mental defect.

      Our law is likewise clear that it is within the province of the district court to

make a competency evaluation under 18 U.S.C. § 4241 based upon its own

evaluation of the defendant. United States v. Cruz, 805 F.2d 1464, 1479 (11th Cir.

1986) (“[A] trial court may rule on a § 4241 motion of incompetency without

benefit of a full dress hearing so long as the court has no ‘bona fide doubt’ as to the

competence of the defendant.”). “The legal test for competency is whether the

defendant had ‘sufficient present ability to consult with his lawyer with a

reasonable degree of rational understanding’ and whether he had a ‘rational as well

as factual understanding of the proceedings against him.’” Id. (quoting Dusky v.

United States, 362 U.S. 402, 402 (1960)).



                                          16
      Anderson did not present any bona fide doubt as to his competency to stand

trial. Indeed, the analysis provided by Anderson’s own hired mental health expert

and presented by counsel to the court was unequivocal that Anderson was not

suffering from a mental disease or defect and that he was competent to stand trial.

Moreover, Anderson never challenged the district court’s determination at the time

it was made and never asserted that he was incompetent to proceed to trial or that

he could not assist in his own defense. Under these circumstances it was well

within the discretion of the district court to determine that the defendant had

knowingly withdrawn his request for a competency and sanity evaluation, and,

that, in any event, the defendant was not entitled to one.

      Finally, Anderson argues that he must receive a new trial, because the

district court erroneously published an improperly redacted copy of the

superseding indictment that disclosed the nature of Anderson’s previous felony

conviction, despite his stipulation that he was a convicted felon. Specifically, the

felon-in-possession charges in the indictment said that Anderson had previously

been convicted of “tampering with evidence and resisting an officer with violence”

in June 2007, in the Nineteenth Judicial Circuit in Marin County, Florida. The

district court was advised that Anderson stipulated he was a convicted felon in

exchange for a redaction from the indictment of any reference to the nature of his



                                          17
prior conviction, and the district court granted the motion. However, the district

court did not redact the nature of the prior felony conviction from the superseding

indictment that was published to the jury at the close of trial.

      In fact, neither Anderson nor the government objected to the publication of

the superseding indictment containing the nature of the charge, the date of the

conviction and the name of the court, before it was sent to the jury, even though,

immediately before it was published, the courtroom deputy used a white-out pen to

redact parts of the superseding indictment, and did so in front of the parties to

ensure that the offending information was removed. It was not until after the jury

had returned its verdict and was excused that Anderson realized a mistake had been

made and moved for a mistrial. Despite the mistake, the government argued that

the defendant was not prejudiced and the error was harmless. The government

pointed out that the jury had acquitted Anderson on three counts and that if the

defendant had actually been prejudiced the jury would have convicted him on all

counts. The district court denied the defendant’s motion for a new trial.

      Because the defendant stipulated that he was a convicted felon, the details

surrounding Anderson’s prior offense should not have been given to the jury. See

Old Chief v. United States, 519 U.S. 172, 174 (1997) (holding that a district court

abuses its discretion when it rejects the parties’ stipulation that a defendant was a



                                           18
convicted felon “when the purpose of the evidence is solely to prove the element of

prior conviction”).

      However, because Anderson did not raise any objection to the superseding

indictment at the time it was submitted to the jury, the defendant undeniably bears

some responsibility for the mistake. Moreover, Anderson does not directly say just

how he was prejudiced by the improperly redacted indictment, instead suggesting

only that he was convicted because the jury concluded that he had the propensity to

commit the charged offenses on the basis of his prior conviction.

      In fact, the government presented overwhelming evidence of Anderson’s

guilt at trial. See United States v. Harriston, 329 F.3d 779, 789 (11th Cir. 2003)

(“[A]n error in admitting evidence of a prior conviction was harmless where there

is overwhelming evidence of guilt.”). Among other things, co-conspirator Clarke

testified against Anderson at trial, detailing all of the various crimes they

committed together; the government presented substantial incriminating physical

evidence recovered from Anderson’s hotel room in Atlanta as well as from the

scenes of the several crimes; victim witnesses from the attempted Lexus

Carjacking, the Oldsmobile Carjacking, the Publix Robbery, the Audi Carjacking,

and the Texaco Robbery testified against Anderson; the government presented

evidence that Anderson confessed to committing the Publix Robbery and the Audi



                                         19
Carjacking; and there was store-video confirmation of the Publix Robbery.

Tellingly, Anderson has not challenged the sufficiency of the evidence supporting

any of his convictions.

      We add that the nature of Anderson’s prior conviction would not necessarily

have led the jury to conclude that he had a propensity to commit the charged

offenses. The nature of the prior conviction (tampering with evidence and resisting

an officer with violence) differs considerably from the charged offenses

(brandishing firearms during robberies and carjackings).         Indeed, the prior

conviction made no reference whatsoever to firearms. See Old Chief, 519 U.S. at

185 (explaining that “there can be no question that evidence of the name or nature

of the prior offense generally carries a risk of unfair prejudice to the defendant,”

particularly “[w]here a prior conviction was for a gun crime or one similar to other

charges in a pending case”). Furthermore, the nature of Anderson’s prior

conviction was not so heinous as to automatically induce prejudice.

      Moreover, the fact that the jury acquitted Anderson of multiple counts

contained in the superseding indictment -- those arising out of the attempted Lexus

Carjacking and the Oldsmobile Carjacking -- suggests that the jury had little

difficulty in separating Anderson’s prior conviction from the many charges it

considered.



                                         20
      Finally, the district court’s extensive limiting instruction during the voir dire

process mitigated any possibility of unfair prejudice that may have resulted from

the jury seeing the unredacted, superseding indictment. The district court told the

jury with great clarity that, while it would hear evidence of the defendant’s prior

felony conviction in connection with the charge that he had unlawfully possessed a

firearm, it was important to understand that the defendant was not on trial for the

prior felony, that it was simply an element of the charge, and that the nature of the

felony was irrelevant. On this record, the district court did not abuse its discretion

in denying Anderson’s motion for a new trial.

      AFFIRMED.




                                          21